            Case 1:20-cr-00694-AT Document 18 Filed 04/13/21 Page 1 of 5


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
UNITED STATES OF AMERICA,                                            ELECTRONICALLY FILED
                                                                     DOC #: __________________
                                                                     DATE FILED: _4/13/2021____
               -against-
                                                                             20 Cr. 694 (AT)

DAVID RAINEY,                                                                      ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       I.     Setting Remote Proceeding

       It is ORDERED that a change of plea hearing shall be held in this action on April 13,

2021, at 1:00 p.m. The hearing shall proceed by videoconference and will proceed under seal.

Instructions for the parties’ participation in the proceeding are set out below.

       Under the terms of Section 15002(b)(2) of the CARES Act, Pub. L. No. 116-136 (2020),

the Judicial Conference of the United States has found that emergency conditions due to the

national emergency declared by the President with respect to COVID-19 materially have affected

and will materially affect the functioning of the federal courts, and the Chief Judge of this district

has entered an order finding that “felony pleas under Rule 11 of the Federal Rules of Criminal

Procedure [and] felony sentencings under Rule 32 of the Federal Rules of Criminal

Procedure . . . cannot in all instances be conducted in person without seriously jeopardizing

public health and safety,” and authorizing such proceedings to be conducted by “video

teleconferencing, or telephone conferencing if video conferencing is not reasonably available . . .

with the consent of the defendant . . . after consultation with counsel and upon a finding by the

presiding judge that the proceeding cannot be further delayed without serious harm to the

interests of justice.” In re Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 5 (S.D.N.Y.

Mar. 11, 2021).
             Case 1:20-cr-00694-AT Document 18 Filed 04/13/21 Page 2 of 5


       The parties have represented to the Court that Defendant consents to this change of plea

being conducted via videoconference. The Court, therefore, finds that this proceeding cannot be

further delayed without serious harm to the interests of justice because it will result in the

expeditious resolution of this matter, without the need to expend substantial court resources and

the possibility of a lengthy delay before a jury trial can be conducted. Accordingly, pursuant to

Section 15002(b)(2)(A) of the CARES Act, it is ORDERED that the change of plea hearing shall

proceed by videoconference.

       II.     Instructions

       The conference shall proceed via videoconference using the CourtCall platform on April

13, 2021, at 1:00 p.m.

       To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the CourtCall system, only one attorney

per party may participate.

       In advance of the conference, chambers will email the parties further information on how

to access the conference. Those participating by video will be provided a link to be pasted into

their browser. The link is non-transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using it earlier could result in

disruptions to other proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                not use Internet Explorer.
             2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
                as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
                may cause delays or dropped feeds.)

                                                  2
           Case 1:20-cr-00694-AT Document 18 Filed 04/13/21 Page 3 of 5


           3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all

of those accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at a

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20 Misc. 174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any other documents relevant to the proceeding (e.g.,

proposed orders or documents regarding restitution, forfeiture, or removal), counsel should

submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to

the proceeding. To the extent any documents require the Defendant’s signature, defense

counsel should endeavor to get them signed in advance of the proceeding as set forth above; if

defense counsel is unable to do so, the Court will conduct an inquiry during the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.

Dated: April 13, 2021
       New York, New York


                                                 3
              Case 1:20-cr-00694-AT Document 18 Filed 04/13/21 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE PRESENT AT
                   -v-                                                  CRIMINAL PROCEEDING

David Rainey,                                                             20 Cr. 694 (AT)
                             Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence



                                                              4
           Case 1:20-cr-00694-AT Document 18 Filed 04/13/21 Page 5 of 5


        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom
        to the judge who will sentence me. I am also aware that the public health emergency
        created by the COVID-19 pandemic has interfered with travel and restricted access to the
        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding. I
        also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




                                                5
